GEE, Circuit Judge
(concurring in part and dissenting in part):
Agreeing as I do with almost the entire text of the majority opinion, and troubled moreover by a progress toward racial parity in hiring practices of such glacial slowness as to suggest the possibility of recalcitrance, I am yet unable to concur in the opinion’s approval of racial hiring quotas or a freeze on white hiring as remedies appropriate for application by the district court. That they would be effective is plain. That they are constitutional, to me, less so.
As to these remedies, it is a strangely familiar message which the Court finds the Fourteenth Amendment has today for the qualified white applicant who is rejected solely because of his race. Indeed, it is the same message which the Constitution had only yesterday for the qualified but segregated Negro schoolchild : all people are equal, but some are more equal than others.
Today, integration is seen as an overriding end, yesterday segregation. The Constitution should be above the day’s fashion in moral imperatives. We here advance some distance along what seems to me a wrong turning, but it may be that another cross-roads is at hand. See DeFunis v. Odegaard, 82 Wash.2d 11, 507 P.2d 1169 (1973), cert. g’td, 414 U.S. 1038, 94 S.Ct. 538, 38 L.Ed.2d 329 (1973).1

. In which is raised as well the question whether the rule of a state law school requiring white students, solely on the basis of race, to meet higher admission standards than others violates 42 U.S.C. § 2000d, which forbids discrimination on racial grounds in federally assisted activities.